 

EXHIBIT 10.1

 

STRATEGIC SALES & MARKETING AGREEMENT

 

THIS STRATEGIC SALES & MARKETING AGREEMENT (the “Agreement”) is effective as of
the last date provided for on the signature page and is entered into by and
between Cameron Ehlen Group, Inc., a Minnesota corporation doing business as
Precision Lens, having its principal place of business at 5715 W. Old Shakopee
Road, Suite 150, Bloomington, MN 55437 (“Precision Lens”) and Imprimis
Pharmaceuticals, Inc., a Delaware corporation, and its subsidiaries, having its
principal place of business at 12264 El Camino Real, Suite 350, San Diego, CA
92130 (“Imprimis”).

 

WHEREAS, Imprimis and/or its subsidiary companies are licensed and accredited
pharmacies and/or outsourcing facilities;

 

WHEREAS, Precision Lens is a company that provides eye care products and
services; and

 

WHEREAS, Imprimis wishes to engage Precision Lens and its employees to provide
contract sales services under the terms and conditions as set forth below.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Precision Lens and Imprimis agree, intending to be legally
bound, as follows:

 

1.Sales Representation Services.

 

  1.1. Precision Lens will provide sales representation services to Imprimis
during the Term of this Agreement (Precision Lens and its sales representatives
may be referred to collectively hereinafter as Precision Lens). The sales
representation services (“Services”) are set forth in the Statement of Work
(“SOW”) that is attached hereto as Appendix A and made a part hereof, as it may
be amended from time to time by the parties hereto.         1.2. Precision Lens
represents and warrants to Imprimis that: (a) Precision Lens has the required
skill, experience and qualifications to perform the Services, shall perform the
Services in a professional and workmanlike manner in accordance with generally
recognized industry standards for similar services and shall devote sufficient
resources to ensure that the Services are performed in a timely and reliable
manner; and (b) Precision Lens shall perform the Services in compliance with all
applicable federal, state and local laws and regulations.

 

2.Effective Date; Term and Termination.

 

  2.1. This Agreement shall be effective on the later of the dates that it is
executed by Imprimis and Precision Lens (the “Effective Date”) and shall
terminate pursuant to the terms of the SOW (the “Term”).         2.2. Precision
Lens shall immediately cease to provide any further Services under this
Agreement and/or any applicable SOW upon receipt of notice from Imprimis that
Imprimis is terminating this Agreement and/or such SOW. Upon termination of this
Agreement and/or such SOW, Precision Lens shall be entitled to payment for
Services completed prior to such termination. Thereafter, Imprimis shall owe
Precision Lens no further amounts or obligations in law or equity.

 



Page 1 of 8

 

 

3.Sales Commissions. In consideration of the Services provided hereunder,
Imprimis shall pay Precision Lens sales commissions (“Sales Commissions”) as set
forth in the SOW. Precision Lens shall be responsible for all expenses incurred
in association with performance of the Services.    4.Sales Commission Payment.
Within sixty (60) days after the end of each calendar quarter during the Term,
Imprimis shall deliver to Precision Lens a report setting forth for such
calendar quarter the calculation of the applicable Sales Commission due under
this Agreement for the sale of the Products (as defined in the SOW). Imprimis
shall remit the total Sales Commission payments due for the sale of Products
during such calendar quarter at the time such report is made.    5.Ownership of
Intellectual Property / Inventions / Work Product. Precision Lens agrees that it
shall disclose promptly to Imprimis all inventions, ideas, concepts, and
discoveries, including but not limited to processes, methods, formulas,
biological materials, specimens, chemical compounds, formulations, software,
data, techniques, products, applications, systems, procedures, technical
information, drawings, reports and designs as well as improvements and
modifications thereof and know-how thereto (whether or not protectable by
copyright, patent, trademark, trade secret or any other proprietary rights),
that it makes, conceives of, discovers or develops as a result of providing the
Services or that arise from the Confidential Information (as defined in the
Confidentiality Agreement referenced in Section 6 below), as well as the
deliverables required under the SOW (collectively “Work Product”). Precision
Lens agrees that all Work Product shall be the sole and exclusive property of
Imprimis.

 

  5.1. Precision Lens represents and warrants that all Work Product is and shall
be Precision Lens’s original work (except for material in the public domain or
provided by Imprimis) and, to the best of Precision Lens’s knowledge, does not
and will not violate or infringe upon the intellectual property right or any
other right whatsoever of any person, firm, corporation or other entity.        
5.2. Precision Lens agrees that any Work Product, if subject to copyright, shall
be considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended (the “Act”). If and to the extent that any Work Product is
found as a matter of law not to be a “work made for hire” within the meaning of
the Act, Precision Lens agrees to assign, and by this Agreement and Precision
Lens’s signature below, Precision Lens hereby does assign to Imprimis all right,
title and interest in and to Work Product, and all copies thereof, and the
copyright, patent, trademark, trade secret and all other proprietary rights in
Work Product.         5.3. Precision Lens agrees that, at the request of
Imprimis, Precision Lens will execute all such documents and perform all such
acts as Imprimis or its duly authorized agents may reasonably require: (a) to
effect the assignment of Work Product as agreed above; (b) to apply for, obtain,
and vest in the name of Imprimis alone patents, patent applications, copyrights
or other intellectual property rights in any country and (c) at Imprimis’
expense, to assist Imprimis in prosecuting any such rights.

 

Page 2 of 8

 

 

  5.4. Precision Lens agrees that promptly upon termination of this Agreement,
Precision Lens shall deliver to Imprimis all Work Product, either completed or
uncompleted, and any documents, reports and other materials which are in
Precision Lens’s possession in connection with the performance of Services under
this Agreement.

 

6.Confidentiality. Concurrently with this Agreement, the parties shall enter
into a confidentiality agreement (the “Confidentiality Agreement”), a copy of
which has been attached hereto as Exhibit A, which shall govern the
confidentiality of any Confidential Information (as defined in the
Confidentiality Agreement) disclosed between the parties. In addition, members
of the Sales Team (as defined in the SOW) shall, at Imprimis’ request and in
Imprimis’ sole discretion, execute separate Confidentiality Agreements and, if
given access to patient health information, “Business Associate Agreements” as
required by the U.S. Health Insurance Portability and Accountability Act of 1996
(“HIPAA”).

 

7.Conflicts of Interest.

 

  7.1. Precision Lens represents and warrants that Precision Lens is not under
any pre-existing obligation in conflict or in any way inconsistent with the
provisions of this Agreement. Precision Lens represents and warrants that
Precision Lens’s performance of all the terms of this Agreement will not (a)
breach any agreement to keep in confidence proprietary information acquired by
Precision Lens in confidence or in trust prior to commencement of this
Agreement, or (b) breach any other agreement with any third party. Precision
Lens warrants that Precision Lens has the right to disclose and/or or use all
ideas, processes, techniques and other information, if any, which Precision Lens
has gained from third parties, and which Precision Lens discloses to Imprimis or
uses in the course of performance of this Agreement, without liability to such
third parties. Notwithstanding the foregoing, Precision Lens agrees that
Precision Lens shall not bundle with or incorporate into any deliveries provided
to Imprimis herewith any third party products, ideas, processes, or other
techniques, without the express, written prior approval of Imprimis. Precision
Lens represents and warrants that Precision Lens has not granted and will not
grant any rights or licenses to any intellectual property or technology that
would conflict with Precision Lens’s obligations under this Agreement. Precision
Lens will not knowingly infringe upon any copyright, patent, trade secret or
other property right of any former client, employer or third party in the
performance of the Services.         7.2. Subject to the SOW, Imprimis
acknowledges that Precision Lens may perform services for other clients.
Precision Lens represents and warrants that as of the Effective Date, there is
no conflict of interest which would prevent Precision Lens from performing the
Services for Imprimis, and that Precision Lens is not under any legal or
contractual relationship with any third party which is inconsistent with any
provision of this Agreement. During the Term of this Agreement, Precision Lens
will not to enter into any other agreement or arrangement that will directly or
indirectly compete with the Services to be rendered hereunder, as such agreement
shall be considered a breach of this Agreement. In the event that Precision Lens
becomes aware of any potential or actual conflicts of interest regarding the
provision of the Services, Precision Lens shall promptly disclose the fact and
nature of such conflict to Imprimis.

 

Page 3 of 8

 

 

8. Debarred Person. Precision Lens hereby certifies that Precision Lens is not
currently nor has been debarred by the U.S. Food and Drug Administration
pursuant to 21 USC §335a(a) or (b), or under any similar law or regulation by
the European Medicines Evaluation Agency or any other national or regulatory
authority or agency. If Precision Lens becomes aware that Precision Lens is or
becomes the subject of any debarment or similar proceedings in any jurisdiction,
then Precision Lens shall promptly notify Imprimis.     9. Compliance with Laws
and Quality Standards. As further outlined in the SOW, Precision Lens and its
employees shall conduct all activities under this Agreement or relating to the
Products in accordance with all applicable laws and regulations and all quality
standards, protocols and systems established by Imprimis from time to time
therefor.     10. Independent Contractor. The relationship of Precision Lens and
its employees (collectively Precision Lens) to Imprimis shall be that of an
independent contractor rendering professional services. Precision Lens is not an
employee of Imprimis. Nothing contained in this Agreement shall be deemed to
create a relationship of employer and employee or principal and agent between
Imprimis and Precision Lens. In no circumstance shall Precision Lens look to
Imprimis as Precision Lens’s employer, partner, agent or principal. In further
demonstration of Precision Lens’s independent Precision Lens status, Precision
Lens and Imprimis agree as follows:

 

  10.1. No Benefits, Etc. Precision Lens shall have no authority to execute
contracts or make commitments on behalf of Imprimis or assume any obligation or
liability on behalf of Imprimis or to negotiate with third parties regarding any
matters relating to Imprimis and its business. Precision Lens has the right to
perform services for others during the term of this Agreement. Precision Lens
shall not receive any training from Imprimis in the skills necessary to perform
the Services required by this Agreement. Imprimis shall not require Precision
Lens to devote full time to performing the Services required by this Agreement.
Precision Lens shall not be entitled to participate in any of the benefit,
welfare, bonus or incentive plans maintained by Imprimis for its employees.
Precision Lens’s exclusion from benefit programs maintained by Imprimis is a
material component of the terms of compensation negotiated by the parties, and
is not premised on Precision Lens’s status as a non-employee with respect to
Imprimis. To the extent that Precision Lens may become eligible for any benefit
programs maintained by Imprimis, Precision Lens hereby waives Precision Lens’s
right to participate in such programs. Imprimis shall not make any state or
federal unemployment compensation payments on behalf of Precision Lens, and
Precision Lens shall not be entitled to these benefits in connection with
Services performed under this Agreement. Precision Lens will not apply for any
government-sponsored benefits that are intended to apply to employees,
including, but not limited to, state and federal unemployment benefits.        
10.2. Taxes & Expenses. Precision Lens shall be responsible for all tax payments
due from him in accordance with federal, state, city, county and other local tax
laws, including all applicable income taxes. Under no circumstances will
Imprimis: (a) withhold FICA (Social Security and Medicare taxes) from Precision
Lens’s payments or make FICA payments on Precision Lens’s behalf; or (b)
withhold state or federal income taxes from Precision Lens’s payments. Precision
Lens shall be responsible for all expenses incurred while performing Services
under this Agreement, including without limitation (i) insurance premiums (ii)
license fees and all expense incurred with respect to license fees; and (iii)
all memberships and dues.

 



Page 4 of 8

 

 

11.

Tax Indemnity. Precision Lens agrees to indemnify and hold harmless Imprimis
from any and all claims or demands under the Internal Revenue Code of 1986, as
amended, or any state or local tax law or ordinance in respect of any failure of
Imprimis to withhold income tax, FICA or any other tax from the Sales
Commissions paid to Precision Lens, including any interest or penalties relating
thereto and any costs or expenses incurred in defending such claims.

 

12.Indemnification and Insurance.

 

  12.1. Each party shall indemnify and hold harmless the other party, and its
directors, officers, employees and agents, from and against all losses,
liabilities, damages and expenses, including reasonable attorneys’ fees and
costs (collectively, “Liabilities”), resulting from any claims, demands, actions
or other proceedings by any third party to the extent resulting from the breach
of any representation, warranty or covenant by the breaching party under this
Agreement.         12.2. Insurance. Each party shall maintain insurance,
including comprehensive or commercial general liability and products liability
insurance (contractual liability included), with respect to its activities under
this Agreement in such amounts and with such limits as reasonable and customary
in the industry, but with limits not less than the following: (a) each
occurrence, one million dollars ($1,000,000); (b) products/completed operations
aggregate, five million dollars ($5,000,000); (c) personal and advertising
injury, one million dollars ($1,000,000); and (d) general aggregate (commercial
form only), five million dollars ($5,000,000). Each Party shall maintain such
insurance for so long as it continues its activities under this Agreement, and
thereafter for so long as it customarily maintains insurance for itself covering
similar activities.

 

13.Assignment. Precision Lens shall not assign this Agreement or any of its
rights or privileges without the prior written consent of Imprimis, which
consent Imprimis may grant or withhold in its sole discretion. Imprimis may
assign this Agreement to any party that agrees to assume this Agreement and all
of Imprimis’ duties and obligations thereunder.    14.Waiver. No waiver of this
Agreement or any of its provisions shall be binding upon a party unless in
writing and signed by each party. The waiver by either party of a breach or
violation of any provision of this Agreement shall not constitute or be
construed as a waiver of any subsequent breach or violation of that provision or
as a waiver of any breach or violation of any other provision.   
15.Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable provision,
which, being valid, legal and enforceable, comes closest to the intention of the
parties underlying the invalid, illegal or unenforceable provision.

 

Page 5 of 8

 



 

16.Survival. The provisions of Sections 2, 5, 6, 9-21 and any other obligation
under this Agreement which is to survive or be performed after termination of
this Agreement, regardless of the cause therefor, shall survive any termination
or expiration of this Agreement.    17.Notices. Any notice or other
communication required or permitted to be made or given under this Agreement to
either party shall be in writing and shall be sufficiently given if (i) hand
delivered, (ii) sent by overnight guaranteed delivery service, such as Federal
Express or UPS; or (iii) sent by facsimile transmission or electronic mail
during addressee’s normal business hours, with a duplicate copy sent by
overnight delivery or certified or registered mail (except for any notice of
termination which must be sent by method (i) or (ii)), addressed as follows:

 

  If to Precision Lens:   Cameron Ehlen Group, Inc.       5715 W. Old Shakopee
Road, Suite 150       Bloomington, MN 55437       Attn: Paul Ehlen, CEO      
E-mail:

 

  If to Imprimis:   Imprimis Pharmaceuticals, Inc.       12264 El Camino Real,
Suite 350       San Diego, CA 92130       Attn: Mark L. Baum, CEO       Email:

 

or to such other address or addressee as either party may from time to time
designate to the other by written notice. Any such notice or other communication
shall be deemed to be given as of the date it is received by the addressee.

 

18.Publicity. Neither party nor its Affiliates shall make any public
announcements concerning matters regarding this Agreement or the negotiation
thereof without the prior written consent of the other party unless such
disclosure is required by law, in which case the announcing party shall provide
the other party with reasonable notice of such disclosure sufficient to make
written comments concerning such disclosure.    19.Advice of Counsel. Each party
acknowledges that, in executing this Agreement, such party has had the
opportunity to seek the advice of independent legal counsel, and has read and
understood all of the terms and provisions of this Agreement. This Agreement
shall not be construed against any party by reason of the drafting or
preparation hereof.    20.Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, excluding the
choice of law rules, and the parties hereby agree to submit to the jurisdiction
and venue of the State and Federal courts of the State of California, and agree
that the State and Federal courts of the State of California shall be the
exclusive forum for the resolution of all disputes related to or arising out of
this Agreement.

 

Page 6 of 8

 

 

21.Entire Agreement; Amendments; Counterparts. This Agreement, including
Appendix A, and the Confidentiality Agreement represents the entire agreement
between the parties in relation to the subject matter contained herein and
supersedes all previous other agreements and representations, whether oral or
written. This Agreement may be modified only if such modification is in writing
and signed by a duly authorized representative of each party. This Agreement may
be executed in separate counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

*****SIGNATURE PAGE FOLLOWS***

 

Page 7 of 8

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have caused this Strategic Sales &
Marketing Agreement to be duly executed in duplicate original on the dates set
forth below.

 

IMPRIMIS PHARMACEUTICALS, INC.   CAMERON EHLEN GROUP, INC.       /b/a Precision
Lens           By: /s/ Mark L. Baum   By: /s/ Paul Ehlen   Mark L. Baum     Paul
Ehlen Its: Chief Executive Officer   Its: Chief Executive Officer

 

Date  _________4/13/2017____________
                                      Date:_____________ 4/13/2017
______________________ 

 

Page 8 of 8

 

 

